[exhibit1013subleaseagree001.jpg]
    
 
[exhibit1013subleaseagree002.jpg]
    
 
[exhibit1013subleaseagree003.jpg]
    
 
[exhibit1013subleaseagree004.jpg]
    
 
[exhibit1013subleaseagree005.jpg]
    
 
[exhibit1013subleaseagree006.jpg]
    
 
[exhibit1013subleaseagree007.jpg]
    
 
[exhibit1013subleaseagree008.jpg]
    
 
[exhibit1013subleaseagree009.jpg]
    
 
[exhibit1013subleaseagree010.jpg]
    
 
[exhibit1013subleaseagree011.jpg]
    
 
[exhibit1013subleaseagree012.jpg]
    
 
[exhibit1013subleaseagree013.jpg]
    
 
[exhibit1013subleaseagree014.jpg]
    
 
[exhibit1013subleaseagree015.jpg]
    
 
[exhibit1013subleaseagree016.jpg]
    
 
[exhibit1013subleaseagree017.jpg]
    
 
[exhibit1013subleaseagree018.jpg]
    
 
[exhibit1013subleaseagree019.jpg]
    
 
[exhibit1013subleaseagree020.jpg]
    
 
[exhibit1013subleaseagree021.jpg]
    
 
[exhibit1013subleaseagree022.jpg]
    
 
[exhibit1013subleaseagree023.jpg]
    
 
[exhibit1013subleaseagree024.jpg]
    
 
[exhibit1013subleaseagree025.jpg]
    
 
[exhibit1013subleaseagree026.jpg]
    
 
[exhibit1013subleaseagree027.jpg]
    
 
[exhibit1013subleaseagree028.jpg]
    
 
[exhibit1013subleaseagree029.jpg]
    
 
[exhibit1013subleaseagree030.jpg]
    
 
[exhibit1013subleaseagree031.jpg]
    
 
[exhibit1013subleaseagree032.jpg]
    
 
[exhibit1013subleaseagree033.jpg]
    
 
[exhibit1013subleaseagree034.jpg]
    
 
[exhibit1013subleaseagree035.jpg]
    
 
[exhibit1013subleaseagree036.jpg]
    
 
[exhibit1013subleaseagree037.jpg]
    
 
[exhibit1013subleaseagree038.jpg]
    
 
[exhibit1013subleaseagree039.jpg]
    
 
[exhibit1013subleaseagree040.jpg]
    
 
[exhibit1013subleaseagree041.jpg]
    
 
[exhibit1013subleaseagree042.jpg]
    
 
[exhibit1013subleaseagree043.jpg]
    
 
[exhibit1013subleaseagree044.jpg]
    
 
[exhibit1013subleaseagree045.jpg]
    
 
[exhibit1013subleaseagree046.jpg]
    
 
[exhibit1013subleaseagree047.jpg]
    
 
[exhibit1013subleaseagree048.jpg]
    
 
[exhibit1013subleaseagree049.jpg]
    
 
[exhibit1013subleaseagree050.jpg]
    
 
[exhibit1013subleaseagree051.jpg]
    
 
[exhibit1013subleaseagree052.jpg]
    
 
[exhibit1013subleaseagree053.jpg]
    
 
[exhibit1013subleaseagree054.jpg]
    
 
[exhibit1013subleaseagree055.jpg]
    
 
[exhibit1013subleaseagree056.jpg]
    
 
[exhibit1013subleaseagree057.jpg]
    
 
[exhibit1013subleaseagree058.jpg]
    
 
[exhibit1013subleaseagree059.jpg]
    
 
[exhibit1013subleaseagree060.jpg]
    
 
[exhibit1013subleaseagree061.jpg]
    
 
[exhibit1013subleaseagree062.jpg]
    
 
[exhibit1013subleaseagree063.jpg]
    
 
[exhibit1013subleaseagree064.jpg]
    
 
[exhibit1013subleaseagree065.jpg]
    
 
[exhibit1013subleaseagree066.jpg]
    
 
[exhibit1013subleaseagree067.jpg]
    
 
[exhibit1013subleaseagree068.jpg]
    
 
[exhibit1013subleaseagree069.jpg]
    
 
[exhibit1013subleaseagree070.jpg]
    
 
[exhibit1013subleaseagree071.jpg]
    
 
[exhibit1013subleaseagree072.jpg]
    
 
[exhibit1013subleaseagree073.jpg]
    
 
[exhibit1013subleaseagree074.jpg]
    
 
[exhibit1013subleaseagree075.jpg]
    
 
[exhibit1013subleaseagree076.jpg]
    
 
[exhibit1013subleaseagree077.jpg]
    
 
[exhibit1013subleaseagree078.jpg]
    
 
[exhibit1013subleaseagree079.jpg]
    
 
[exhibit1013subleaseagree080.jpg]
    
 
[exhibit1013subleaseagree081.jpg]
    
 
[exhibit1013subleaseagree082.jpg]
    
 
[exhibit1013subleaseagree083.jpg]
    
 
[exhibit1013subleaseagree084.jpg]
    
 
[exhibit1013subleaseagree085.jpg]
    
 
[exhibit1013subleaseagree086.jpg]
    
 
[exhibit1013subleaseagree087.jpg]
    
 
[exhibit1013subleaseagree088.jpg]
    
 
[exhibit1013subleaseagree089.jpg]
    
 
[exhibit1013subleaseagree090.jpg]
    
 
[exhibit1013subleaseagree091.jpg]
    
 
[exhibit1013subleaseagree092.jpg]
    
 
[exhibit1013subleaseagree093.jpg]
    
 
[exhibit1013subleaseagree094.jpg]
    
 
[exhibit1013subleaseagree095.jpg]
    
 
[exhibit1013subleaseagree096.jpg]
    
 
[exhibit1013subleaseagree097.jpg]
    
 
[exhibit1013subleaseagree098.jpg]
    
 
[exhibit1013subleaseagree099.jpg]
    
 
[exhibit1013subleaseagree100.jpg]
    
 
[exhibit1013subleaseagree101.jpg]
    
 
[exhibit1013subleaseagree102.jpg]
    
 
[exhibit1013subleaseagree103.jpg]
    
 
[exhibit1013subleaseagree104.jpg]
    
 
[exhibit1013subleaseagree105.jpg]
    
 
[exhibit1013subleaseagree106.jpg]
    
 
[exhibit1013subleaseagree107.jpg]
    
 
[exhibit1013subleaseagree108.jpg]
    
 
[exhibit1013subleaseagree109.jpg]
    
 
[exhibit1013subleaseagree110.jpg]
    
 
[exhibit1013subleaseagree111.jpg]
    
 
[exhibit1013subleaseagree112.jpg]
    
 
[exhibit1013subleaseagree113.jpg]
    
 
[exhibit1013subleaseagree114.jpg]
    
 
[exhibit1013subleaseagree115.jpg]
    
 
[exhibit1013subleaseagree116.jpg]
    
 
[exhibit1013subleaseagree117.jpg]
    
 
[exhibit1013subleaseagree118.jpg]
    
 
[exhibit1013subleaseagree119.jpg]
    
 
[exhibit1013subleaseagree120.jpg]
    
 
[exhibit1013subleaseagree121.jpg]
    
 